AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                  Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                     V.                                           (For Offenses Committed On or Aller November I, 1987)


                 Jose Antonio Morales-Fuentes                                     Case Number: 3 :20-mj-20316




REGISTRATION NO. 83226298
                                                                                                                                    FEB I I 2020
THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint                                                                        cu_-il1<~.1 :; , ~ n~~,                       r"Ot /BI
           ~                              _   _ _____c _ _ __            _ _ _ _ _ _ __ _           -+..,.,.,,M..,...,.IR~[-~R=N...,.;;
                                                                                                                                   ·)'"""':,,~,c.,;.;fl~J(,;~
                                                                                                                                                           -1'-',-,,~
                                                                                                                                                                  .(:-"(...,,,
                                                                                                                                                                        ' .,',.U.LILFO
                                                                                                                                                                                    Cu..R_N
                                                                                                                                                                                          _ IA
 D was found guilty to count(s)                                                                            ~y                 ·---~~- • __. .                               ·JEPUTY
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                                             Count Number(s}
8: 1325                            ILLEGAL ENTRY (Misdemeanor)                                                                   1

 •    The defendant has been found not guilty on count(s)
                                                - - - - - - - -- - - - -- -- - -- -
 •    Count(s)
                   - - - - - - - - -- -- - - - -- -
                                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               •    TIME SERVED
                                                                             \'
                                                                             ~_     _ _ _ _ _ __
                                                                                                  2C\                                  days

 IZI Assessment: $10 WAIVED          IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be depo11ed/removed with relative, _ _ _ __ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Tuesday, February 11, 2020
                                                                              Date of Imposition of Sentence


Received
               -DUSM
                  - - - -- - - -
                                                                              H&LtbOCK
                                                                              UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                 3:20-mj-20316
